 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9
                               CENTRAL DISTRICT OF CALIFORNIA
10
     OSWALDO SOTO, an individual,                   Case No.: CV 19-1687-DMG (RAOx)
11
                                                    ORDER FOR DISMISSAL OF
12                Plaintiff,                        ACTION WITH PREJUDICE
13
                                                    [15]
                  vs.
14
15   METRO SERVICES GROUP, a California
     Corporation and DOES 1 through 20,
16
     inclusive,
17
18                Defendant.

19
20         Based upon the stipulation by and between the parties, through their undersigned
21   counsel, and good cause appearing, IT IS HEREBY ORDERED that the above-entitled
22   action is dismissed in its entirety, with prejudice. The parties shall bear their own
23   attorneys’ fees and costs
24
25   DATED: June 18, 2019                          ________________________________
26                                                 DOLLY M. GEE
                                                   UNITED STATES DISTRICT JUDGE
27
28


                                                  -1-
